                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,
                                                         Case No. 16cr21
       vs.

SAMY M. HAMZEH,

                     Defendant.


                             MEMORANDUM IN SUPPORT
                             RE: MODIFICATION OF BOND

       Samy Hamzeh, by counsel, files this brief in support of the probation department’s

petition to modify the conditions of his bond.

       As the Court knows, over a year ago, Hamzeh was released on bond, and since

then he has been exemplary. So much so, that it is the probation department petitioning

the Court to modify his conditions. At the last hearing, the Court adopted the

government’s argument that the conditions shouldn’t be modified. In anticipation of that

same argument, the defense highlights three facts that warrant the Court concurring with

the probation office and loosening Hamzeh’s conditions.

       First, Hamzeh has been out on bond for over a year now. The further he is removed

from the conversations and conduct that precipitated his arrest, the less there is to fear he

is a danger to the public. The past year that he’s been out of custody has only enforced

the fact that he’s neither a flight risk, nor a danger to the community.




                                                                           Federal Defender Services
                                                                                  of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 08/22/19 Page 1 of 3 Document 243
       Second, over the past three years new light has been shed on the case against

Hamzeh and the context of his behavior. More and more, we understand the daily

pressure the informants exerted on Hamzeh and not just his reluctance at committing any

acts of violence but also the chicanery employed by the informants to get Hamzeh to get

a machine gun, as opposed to a legal semi-automatic firearm. The defense directs the

Court’s attention to the defense’s first motion in limine on whether it be allowed to

present the entrapment defense to the jury. See R.234. Reading that brief, it should be clear

that apart from the informant’s schemes and influence, Hamzeh was not looking to break

the law. Thus, while it is clear that while Hamzeh (when egged on by “friends”) made

some terrible statements, he was not a threat to act upon them. Indeed, the day before

buying the firearms he was adamant that his friends not to commit any violence.

       Third, when defendants are released on bond, they are meant to be “subject to the

least restrictive further condition, or combination of conditions, that such judicial officer

determines will reasonably assure the appearance of the person as required and the safety

of any other person and the community.” 18 U.S.C. § 3142(c)(1)(B). The probation

department is merely asking for some increased liberty to see his family and, among other

things, be able to engage more often with his support network. These are small

modifications to the bond conditions that have already been set and that he’s been

successful under. There is a strong basis to suggest that the probation department (in its

expertise on supervising offenders) has a precise idea of what will further Hamzeh’s

success and protect the public.



                                             2
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 08/22/19 Page 2 of 3 Document 243
      It is those three reasons that the defense hopes the Court will consider and use as

a basis to concur with the probation department’s recommendation that the Court modify

Hamzeh’s conditions of release.

      Dated at Milwaukee, Wisconsin this 22nd day of August, 2019.

                                            Respectfully submitted,

                                            /s/     Joseph A Bugni
                                            Craig W. Albee,
                                            Joseph A. Bugni
                                            FEDERAL DEFENDER SERVICES
                                             OF WISCONSIN, INC.
                                            517 E. Wisconsin Ave - Rm 182
                                            Milwaukee, WI 53202
                                            Tel. (414) 221-9900

                                           Counsel for Defendant, Samy M. Hamzeh




                                           3
                                                                      Federal Defender Services
                                                                             of Wisconsin, Inc.
     Case 2:16-cr-00021-PP-WED Filed 08/22/19 Page 3 of 3 Document 243
